OPINION ON REHEARING.
Miller, Oh. J.
After the filing of the foregoing opinions, and within the time allowed by law and the rules of court, the plaintiff filed a petition for a rehearing upon the questions relating to the-special county tax of ten mills on tlie-dollar of valuation, levied for the purpose of paying county indebtedness. The usual order granting a re-hearing was made, the question re-argued and submitted at the April term, 1874, at Dubuque.
By section 250 of the Revision the Board of Supervisors were authorized, when the warrants of the county were at a depreciated value, to submit the question to the people of the county, at a regular or special election, “ whether a tax of a higher rate than that provided’by law- shall be levied.” The *147same section also authorized the submission of the questions whether money may be borrowed, whether stock shall be prohibited from running at large, etc.
The next section (251) provided that the mode of submitting such questions to the people shall be the following: “ The whole question, including the sum desired to be raised or the amount of tax desired to be levied, or the rate per annum, and the whole regulation, including the time of its taking effect or having operation, if it be of a nature to be set forth, and the penalty for its violation, if there be one, is to be published at least four weeks in some'newspaper printed in the county. If there be no such newspaper, the publication is to be made by being posted up in one of the most public places in each township in the county, and in all such cases in at least five among- the most public places in the county including the above, and one of them in all cases at the door of the court house, during at least thirty days prior to .the time of taking the vote. All such notices shall name the time when such question will be voted upon, and the form in which the question shall be taken, and a copy of the question submitted shall be posted up at each place of voting during the day of the election.”
In pursuance of the authority thus given by the statute, the Board of Supervisors of Sac County, on the 4th of September, 1871, adopted the following preamble and resolution:
“ Whereas, The warrants of the county are at a depreciated value, therefore,
Resolved, By the Board of Supervisors of.the county of Sac, in the State of Iowa, that the question whether a tax of ten mills above that provided by law shall be levied upon the taxable property of the county to pay off the ordinary county indebtedness, shall be submitted to the voters of the several townships of the county at the next general election, to be held on the 10th day of October, 1871. The manner of voting shall be, each voting for or against the same shall deposit a ‘ballot’ on which shall be written or printed, ‘ For the special tax to pay off the ordinary county indebtedness; ’ or, ‘ Against the special tax to pay off the ordinary county indebtedness.’ And if a majority of the legal voters of said county, voting for or *148against said proposition, vote for said proposition, then said tax shall be levied as other county taxes and collected in like manner, but not otherwise; and it is ordered that the clerk of this board make and publish a proclamation of the time of said election, and of the proposition therein contained, to be submitted, etc., as usual, and said vote shall be canvassed and returned at the same time that other votes at said election are canvassed. . Approved.
Howard Pierce, Chairman.”
The power or authority to levy the tax in question could be obtained only by a compliance with the provisions of the statute. The record does not show what publication was made prior to the election, or whether the proposition resolved to be submitted as above set out was published as the statute requires. But conceding that a notice of the submission was ■ published, wTe are not authorized to presume that any other or different proposition than the one determined upon by the board was in fact published. There would be no authority for publishing any other. It was only the question or proposition determined upon that could lawfully be submitted to the voters of the county. The resolution adopted by the board contained the only proposition which could be submitted to such vote, and it authorized the clerk to publish a proclamation of the time of the election and of the proposition therein contained to be submitted, and none other. So that we must conclude that the proposition contained in the resolution was the one submitted and voted upon by the people.
The record further shows that on the 17 th day of October, 1871, the Board of Supervisors met, canvassed the votes, and declared the proposition canned, and then also adopted the further resolution directing the county auditor “ to place the said ten mills tax on the tax books of 1871.”
The objection is made that the proposition which the Board of Supervisors adopted and submitted failed to specify the year for or in which' the proposed tax should be levied, and that the board had no power to levy it for 1871.
*1497.-= must be authorized. bylaw. *148. The Board of Supervisors had no power to levy this tax *149unless that power was conferred by the vote of the people of the county in the manner the law provided. Reichard v. Warren Co., 31 Iowa, 381, 388. Section 255 of the Eevision provided that the Board of Supervisors, on being satisfied that the requirements of the law in relation to the submission of the question, etc., as contained in the preceding sections, had been substantially complied with, and that a majority of the votes cast were in favor of the proposition submitted, should cause the proposition and the result of the vote to be entered of record, and a notice of its adoption to be published in the same manner as the preliminary notice, “ and from the time of entering the result of the vote, * * * the vote and the entry thereof on the county records shall have the force and effect of an act of the General Assembly.” As provided in this section, it is only through a substantial compliance with the requirements of the law, and the affirmative vote of the people of the county, that the power to levy the tax in question could be obtained. It is well settled that no property can lawfully be taxed until the legislature V . . . ° authorizes and requires it to be done, and when the law requires it to be done in a particular way, that way alone’can be pursued. The City of Davenport v. The M. & M. R. R. Co. 12 Iowa, 545. So where a power is conferred by law, and the manner of its exercise is also prescribed, the power can be exercised only in the prescribed mode. Bank of Augusta v. Earle, 13 Pet., 585; Zottman v. San Francisco, 20 Cal., 96; Hull & Argalls v. Marshall Co., 12 Iowa, 154.
8.-: In section 251, of the revision, above set out, the mode of submitting the ■ question to the people for their vote thereon, specified. Among other requirements are the following: “ the whole question, including the sum desired to be raised, or the amount of tax desired to be levied, or the rate per annum, and the whole regulation, including the time of its taking effect or having operation, if it he of a nature to he set forth.” In the submission of the question in this case, the time when the tax should be levied, or the year in which it should be levied, was entirely omitted from the sub*150mission. It was certainly u of a nature to -be set forth ” in the proposition, and being so, it was required by the statute to he done. It was one of the requirements of the law which it was necessary should be complied with in order to confer upon the board the power to levy the tax. The statute says this shall be done. It also says the amount of tax to be levied or the rate per annum, must be stated in the proposition. Suppose this latter statement had also been omitted, most clearly there would have been a fatal non-compliance with the statute. If this be so, then the omission of either of these statements would he fatal, for if one may he omitted, both may; and if the omission of both would be fatal, the omission of either, would be also. One is as much necessary to be stated as the other, or as both. They are each necessary, because the statute has required them to be set forth; and it is only by a compliance with the statute that the power to levy the tax proposed can be derived. There being this omission, from the proposition submitted, of an essential requirement of the statute, the vote of the people adopting the proposition could not confer power on the Board of Supervisors to levy the proposed tax.
theCSupreme of0lem-ative0t aot II. On the 18th of March, 1874, the General Assembly passed an act curing and making legal and valid the taxes which, in the majority opinion above were held to be invalid. act was passed after the rehearing in this case been granted, and prior to the submission thereof on rehearing. Counsel on both side^ have submitted arguments upon the general effect of that act, and also as to its effect upon this case. In respect to the general legal operation of that act, our views and conclusions may be found in The Iowa Railroad Land Company v. Soper et al., 112 ante.
As to the effect of the act upon this case, we are of ojnnion that, since no judgment was rendered herein upon the filing of the majority opinion, and a rehearing having been granted and the cause being pending thereon when the act took effect, the case must be regarded precisely as if no opinion had been previously filed therein, and that it is our duty to apply the *151law to the case as we now find it to be. Thus holding, and following The Iowoa Railroad Land Co. v. Soper et al., supra, we hold that the judgment taxes involved in the case are rendered valid and collectible by the curative act above referred to. We are of opinion, however, that the penalties imposed by law for the non-payment of taxes after the same become due and payable, should not he computed upon these judgment taxes prior to April, 1874, the first month after the taking effect of the act legalizing such taxes. Since we base our opinion of the liability of the plaintiffs to pay these taxes solely upon the act declaring them to be legal and collectible, no penalties could lawfully attach for the non-payment of the taxes prior to the taking effect of that act, unless otherwise declared therein. That act took effect March 20th, 1874.
On the other questions discussed and determined, in the majority opinion heretofore filed herein, and not re-examined in this opinion, we are content to adhere thereto. That opinion, as herein modified, will be re-filed herewith.
The costs of this court and those of the court below will be taxed in equal portions against both parties. Judgment may be rendered in this court if either party moves therefor, otherwise the cause will be remanded to the District Court with directions to render judgment not inconsistent with the opinions herein.
Beversed.